                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             Criminal No. 18-0739-MV
       v.

KEVIN VIGIL,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Mr. Vigil’s Motion to Instruct Jury as to

Mandatory Minimum Penalties.        Doc. 85.    The government timely responded.         Doc. 103.

The Court heard arguments on these motions on July 29, 2019. However, counsel indicated that

they had nothing to add on this motion, and the parties rested on their briefs. Having reviewed

the briefs, relevant law, and being otherwise fully informed, the Court finds that the motion is not

well-taken and will be DENIED.

                                        BACKGROUND

       Mr. Vigil requests that “the Court instruct the jury as to the mandatory minimum penalty

that Mr. Vigil faces for a conviction under 18 U.S.C. section 924(c).” Doc. 85 at 1. He is

charged in a two-count Indictment with Aggravated Sexual Abuse, and faces a mandatory penalty

of thirty years imprisonment.

       Mr. Vigil acknowledges that the Tenth Circuit and Supreme Court precedent do not allow

a jury to be instructed, or otherwise advised, of the consequences of the verdict. Id. at 3.

However, he argues that the precedent should be re-evaluated in light of “the Supreme Court’s

recent Sixth Amendment jurisprudence.” Id. Mr. Vigil goes on state that “Booker and Apprendi
                                           1
stand for the proposition that a court may not ‘make factual findings that would enhance a sentence

that must be imposed if that practice would infringe upon the Sixth Amendment right to a jury

trial.’” Id. at 4 (citing United States v. Polizzi, 549 F. Supp. 2d 308, 427 (E.D.N.Y. 2008)).

These cases, combined with Justice Scalia’s comments in Blakely v. Washington, 542 U.S. 296,

305–06 (2004), he argues, suggest a “return to an originalist view of the Sixth Amendment, the

Constitution, and the jury’s role in our constitutional framework.” Doc. 85 at 4–5. Mr. Vigil’s

arguments thus appear to request that the role of juries should be re-evaluated, as should whether

they should be instructed as to the possible penalties. Id. at 6.

       Mr. Vigil goes on to discuss the history of the Sixth Amendment and the role of the jury.

He states that the “jury today is far weaker, less robust, and more constrained” than what was

recognized by the founders. Id. at 8. Defense believes that the change was largely due to the

specialization of the legal profession, resulting in the diminishing role of the jury. Id. at 9.

Citing Polizzi, Mr. Vigil argues that recent Supreme Court cases “‘emphatically reaffirm three

propositions that support the argument that juries can be’ informed of the consequences of a guilty

verdict.” Id. at 10. He concludes, “[t]o deprive the jury of this function is to rob our criminal

justice system of the mitigating, humanizing, and democratic role the founders intended the jury

to play in the constitutional structure of the republic.” Id. at 11–12 (citing Rachel E. Barkow,

Recharging the Jury: The Criminal Jury’s Constitutional Role in an Era of Mandatory Sentencing,

152 U. PA. L. REV. 33, 78 (2003)). The Court notes that this law review article was written prior

to Booker.

       The government opposes the motion and requests that the Court enter an order prohibiting

Mr. Vigil from discussing the advisory sentencing guideline range, that Mr. Vigil faces a thirty-

year mandatory minimum, or that Mr. Vigil, if convicted, will be required to register as a sex

                                                 2
offender. Doc. 103 at 1. In its response, the government cites several Tenth Circuit cases that

support the bright line rule that juries shall not be informed of the possible penalties. Id. at ¶ 3.

Allowing the jury to consider the penalty “is an invitation for jury nullification.” Id. at ¶ 4. The

government goes on to cite cases from numerous other circuits holding the same. Id. at ¶ 5. In

its review of case law, the government cites several cases—from this district and others—

specifically post-dating the cases cited by Mr. Vigil (Booker, Apprendi, Blakely, and Crawford),

in support of the government’s position that a defendant does not have a Sixth Amendment right

to instruct the jury on mandatory minimum penalties. See id. at ¶ 8. Several Tenth Circuit

Pattern Jury Instructions also affirm that the jury should not consider the possible penalty in

reaching its verdict. Id. at ¶ 9.

                                          DISCUSSION

       Undoubtedly, the role of the jury has changed substantially since the inception of the

concept of juries and formation of the criminal justice system. This Court has reviewed many

scholarly articles on this point, many of which have been spearheaded by Nancy Gertner, a former

United States District Judge of the United States District for the District of Massachusetts who is

now a professor at Harvard Law School. Such articles have posited, for example, that the role of

colonial jurors has changed largely owing to the change in the “division of labor” in a criminal

trial. See, e.g., Nancy Gertner, A Short History of American Sentencing: Too Little Law, Too

Much Law, or Just Right, 100 J. CRIM. L. & CRIMINOLOGY 691 (2010).

       Still, while this change may call for a reevaluation of the role of our jurors, caselaw post-

dating Booker, Apprendi, and other important sentencing decisions is clear: juries shall not be

informed of the possible penalties. As Mr. Vigil acknowledges, our Tenth Circuit caselaw and

Tenth Circuit Pattern Jury Instructions support this determination.

                                                 3
      IT IS THEREFORE ORDERED that Mr. Vigil’s Motion to Instruct Jury as to Mandatory

Minimum Penalties is DENIED.



      DATED this 5th day of August, 2019.




                                        MARTHA VÁZQUEZ
                                        United States District Judge




                                            4
